Citation Nr: 1753246	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar herniated disc with intervertebral disc syndrome (IVDS), spondylosis (low back disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to June 1992, and was awarded the Army Commendation Medal and Meritorious Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of that proceeding has been associated with the claims file.

This case was remanded in September 2016 for additional development.  With respect to the Veteran's bilateral knee claim, that development has been completed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran continues to work full time.  See October 20, 2016 Acupuncture Health Clinic note.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.


The issues of entitlement to increased ratings for a lumbar spine disability and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the probative evidence is against finding that the Veteran sustained an in-service event, injury, or disease related to his knees, and is against finding that his current bilateral knee disability is caused or aggravated by his service-connected low back disability.  


CONCLUSION OF LAW

A bilateral knee disability was not incurred in service, or caused or aggravated by a service-connected low back disability.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in October 2012 and September 2016 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided a hearing before the undersigned VLJ in June 2016.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2016 to provide the Veteran VCAA notice of how to substantiate a secondary service connection claim; to obtain outstanding VA medical records and private medical records; and to afford the Veteran an examination for his claimed bilateral knee disability.  The RO sent the Veteran the appropriate VCAA letter and obtained outstanding VA medical records in September 2016.  Private medical records were received in October 2016.  The Veteran was provided VA examinations in December 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection - Bilateral Knee Disability 

The Veteran contends that his current bilateral knee disability is caused by his service-connected low back disability.  See June 2016 Hearing Transcript, pg. 11.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the evidence does not show that the Veteran's arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 1 Vet. App. 439 (1995).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has met the first Hickson / Wallin element, as a December 2016 VA examination report indicates the Veteran has a diagnosis of osteoarthritis of the knees.  

Although the Veteran reported that he experienced knee pain during service in an October 2012 statement, his service treatment records contain no reports of knee problems.  On the contrary, at separation the Veteran's lower extremities were found to be normal upon clinical evaluation, and the Veteran denied bone or joint deformities and trick or locked knee.  Further, during the December 2016 VA examination, the Veteran reported that he had knee pain for the last 7 to 8 years, and stated he had no knee injuries during service.  See December 2016 VA examination report, pg. 2.  Given that the Veteran denied knee problems at separation from service and reported his knee symptoms did not begin until well after service, the Board finds that the second Hickson element is not met and service connection on a direct basis is denied.

However, the Veteran is service-connected for a low back disability; accordingly, the second Wallin element is met.

With respect to the final service connection element, the record contains two conflicting nexus opinions.  A July 2016 statement from Dr. D. V. indicated that it was at least as likely as not that the Veteran's bilateral knee disability was due to or aggravated by his service-connected low back disability and radiculopathy.  Dr. D. V.'s rationale was that it was possible that impaired gait had affected the Veteran's knees.  The Court has held that a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Given that Dr. D. V.'s rationale was equivocal and not supported by additional explanation, the Board affords the July 2016 opinion little evidentiary weight.

The December 2016 VA examiner opined that the Veteran's bilateral knee disability was not caused or aggravated by his service-connected low back disability.  Upon review of the claims file, the examiner explained that lumbar spondylosis and Intervertebral Disc Syndrome (IVDS) did not cause the Veteran to have any significant physical deformity, ankylosis of major joints, or severe gait dysfunction, and therefore are not a causative or aggravating factor for osteoarthritis of the knees.  The examiner added that current medical literature did not recognize lumbar spondylosis and IVDS as a causative or aggravating factor for developing osteoarthritis of the knees.  The December 2016 VA examiner's opinion is supported by a detailed rationale and is consistent with the evidence of record, and the Board affords it significant weight.

The Board considered the Veteran's assertions regarding a relationship between his service-connected back disability and his bilateral knee disability.  See, e.g., June 2016 Hearing Transcript, pg. 11.  However, the Veteran has not been shown to have the requisite medical expertise to comment on a complex medical question such as this.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Board finds his statements regarding such a relationship to be outweighed by the December 2016 VA examiner's opinion.

In the absence of probative nexus evidence in support of the Veteran's claim, the third Wallin element is not met and service connection for a bilateral knee disability must be denied.



ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Board remanded the increased rating claim to afford the Veteran a contemporaneous low back examination.  The Veteran was afforded a back examination in December 2016.

In July 2016, the Court issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  From review of the December 2016 VA examination report, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  

More recently, the Court held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  During the most recent VA examination, the Veteran indicated that during flare-ups of his low back disability, increased pain rendered him unable sit up or walk.  See December 2016 VA examination report, pg. 2.  This statement suggests the Veteran's range of motion was further restricted during flare-ups.  However, the examiner concluded he was unable to state, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups because the Veteran would need to be examined during a flare-up.  Additional findings regarding function loss should be addressed in the additional examination. 
Thus, remand for an additional examination that complies with 38 C.F.R. § 4.59 (2017), Correia v. McDonald, and Sharp v. Shulkin is required.

As the Veteran's low back examination may yield relevant information regarding the severity of his right lower extremity radiculopathy that matter is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected low back disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed.

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed, including those necessary to determine whether the Veteran has lumbar-related neurological abnormalities.  The examiner should test the range of motion of the spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran's IVDS results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the Veteran's service-connected low back disability, including any bladder or bowel difficulties, aside from the Veteran's service-connected radiculopathy of the right lower extremity.  

The examiner should elicit from the Veteran a complete history of any flare-ups of his connected low back disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's connected low back disability since October 2012.  The examiner should describe the additional loss, in degrees, if possible.  

In rendering the above requested opinion, the examiner should derive his or her estimate from relevant sources within the claims file, including private treatment records and lay statements of the Veteran.  If this cannot be done, the examiner should explain why.  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examination was not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

2.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


